DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of  Group III (claims 44-46) and of the species represented by IFNβ, ambroxol, and bromhexine in the reply filed on 05/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-7, 9-10, 14-16, 19, 21-29, 32, 36-37, 42-46, and 48-49 are pending; claims  1-7, 9-10, 14-16, 19, 21-29, 32, 36-37, 42-43, and 48-49 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 44-46 are currently examined.

Priority
This application claims priority to the provisional Application 62/806,004, filed on 02/15/2019. However, the subject matter claimed in the currently examined claims was not found in the provisional Application. Consequently, the effective filing date for the non-provisional Application is 02/14/2020.

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 04/25/2022 were considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
The claims are drawn to a method of treating coronavirus in a patient in need, said method comprising administering to said patient a therapeutically effective amount of a STX17 agonist with or without a STX17 agonist or an ATg8 agonist. 
There is no actual disclosure of any administration regimens, no actual dosages or positive steps in the "methods" claimed. The phrase "therapeutically effective" is hollow in absence of even a sliver of data showing any effect of the reagents claimed for the treatment. The examples disclosed that syntaxin 17 (Stx17), a SNARE with major roles in autophagy, was shown to bind mAtg8s and identified LC3-interacting regions (LIRs) in several SNAREs. Syntaxin 16 (Stx16), and its cognate SNARE partners all have LIR motifs and bind mAtg8s. A knockout in STX16 caused defects in lysosome biogenesis whereas a double STX16 and STX17 knockout completely blocked autophagic flux and decreased mitophagy, pexophagy, xenophagy, and ribophagy. Mechanistic analyses revealed that mAtg8s and Stx16 maintained several aspects of lysosomal compartments including their functionality as platforms for active mTOR. The findings reveal a broad direct interaction of mAtg8s with SNAREs with impact on membrane remodeling in eukaryotic cells and expand the roles of mAtg8s to lysosome biogenesis ([0260]). There is nothing to indicate even a skeleton "method" to treat coronavirus (or any other disease or infection) in a subject has been thought through. There is nothing to show that, even conceptually, a method of treatment as claimed is performed. Everything relating to treating a coronavirus infection is a theoretical hypothesis without any experimental backing and thus the invention would not be put in the possession of the public but only after the completion of this incompletely described research project. The first paragraph of 35 U.S.C. 112 requires that the "specification shall contain a written description of the invention * * *." This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement); In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) ("conclusive evidence of a claim's enablement is not equally conclusive of that claim's satisfactory written description"). 
	Thus, a person of ordinary skill in the art would conclude that Applicant was not in possession of the method of treatment claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagans et al. (U.S. Pub. No. 20070053878).
The reference disclosed the use of interferon, preferably pegylated interferon for the prophylactic or therapeutic treatment of animals, preferably vertebrates, more preferably birds or mammals, especially human, apes or rodents, infected with a coronavirus, more specifically an animal, preferably human infected with a SARS associated coronavirus (SARS-CoV) ([0001]). Interferon is given in doses ranging from 1 μg/kg to 3 μg/kg. When the interferon is pegylated doses can be delivered less frequently. Treatment of a coronavirus disease in accordance with the present invention comprises administering pegylated interferon at a dosage of 0.01-6 μg/kg per day in a dosage form adapted to promote contact of said dosage of interferon with the oral and pharyngeal mucosa of said animal. Preferably, the dosage of interferon is from 0.1-4 μg/kg per day, more preferably μg/kg per day ([0075]). interferon may be administered together with another treatment which is directed to prevent or treat infection with coronaviruses. Such other treatment can for instance be a vaccine, antibody and/or anti-viral agent selected from the group consisting of whole inactivated virus vaccines, attenuated vaccines, sub-unit vaccines, recombinant vaccines, antibody for passive immunization, nucleoside analogs such as ribavirin, RNA-dependent RNA polymerase inhibitors and protease inhibitors ([0083], claims 64 and 67).
As such, the claim is anticipated by the reference cited.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Blatt LM (U.S. Pub No. 20050002901) provides methods of treating a coronavirus infection, and methods of reducing viral load, or reducing the time to viral clearance, or reducing morbidity or mortality in the clinical outcomes, in patients suffering from a coronavirus infection. The reference further discloses methods of reducing the risk that an individual will develop a pathological coronavirus infection, that has clinical sequelae or  that an individual will develop SARS. The reference further provides methods of treating SARS. The methods generally involve administering a therapeutically effective amount of a Type I or Type III interferon receptor agonist and/or a Type II interferon receptor agonist for the treatment of a coronavirus infection (abstract).
Skawinski et al. (U.S. Pub No. 20090092581) teaches that Interferons have been used clinically for anti-viral therapy, for example, in the treatment of acquired immune disorders, encephalomyocarditis virus, vesicular stomatitis virus, coronavirus, smallpox virus, cowpox virus, monkeypox virus, West Nile virus, vaccinia virus, respiratory syncytial virus, rhinovirus, arterivirus, filovirus, picornavirus, reovirus, retrovirus, papovavirus, herpesvirus, poxvirus, hepadnavirus, astrovirus, coxsackie virus, paramyxoviridae, orthomyxoviridae, echovirus, enterovirus, cardiovirus, togavirus, rhabdovirus, bunyavirus, arenavirus, bomavirus, adenovirus, parvovirus, influenza virus, flavivirus, and the like ([0055]).
Carter et al. (U.S. Pub. No. 20060035859) described the use of an α-interferon, preferably a natural, multi-species α-interferon in the treatment of the symptoms associated with SARS in patients including human patients infected with the SARS virus, also referred to as the SARS-associated coronavirus (SARS-CoV) or a susceptible viral infection other than SARS which has a common mechanism of viral multiplication or pathogenesis, in whole or in part, similar to that of SARS ([0006]).
Tan et al. (U.S. Pub. No. 20060153803) relates to methods and uses of various interferons to inhibit SARS-CoV infection. Thus, in one aspect, the present invention provides a method of treating SARS -coronavirus infection, comprising administering an effective amount of an interferon to a patient, wherein the interferon is IFNα-n1, IFNα-n3, human leukocyte IFNα or IFN β1b. The invention also provides use of an effective amount of an interferon for treating SARS -coronavirus infection, and use of an effective amount of an interferon in the manufacture of a medicament for treating SARS -coronavirus infection, wherein the interferon is IFNα-n1, IFNα-n3, human leukocyte IFNα or IFN β1b ([0006]).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647